UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Definitive Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Additional Materials þ Soliciting Material Pursuant to § 240.14a-12 SenoRx, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 100 Years of Quality, Integrity, Service, and Innovation Leading Multinational Developer, Manufacturer, and Marketer of Innovative, Life-Enhancing Medical Technologies §Founded in 1907 by Charles R. Bard §A publicly traded company since 1963 §$2 Billion Corporation today and growing §Approximately 11,000 employees worldwide §Headquartered in Murray Hill, NJ §5 U.S. Divisions headquartered in Covington, GA; Warwick, RI; Salt Lake City, UT; Tempe, AZ; Lowell, MA §Major International Locations throughout Europe and Mexico, in Canada, Japan, Malaysia, and Australia §Approximately 109 locations worldwide §Among the top 10 manufacturers of medical devices in U.S. C. R. Bard Overview §Quality §Integrity §Service §Innovation The BARD Focus on Patients Springs from a History of Values Core to Our Culture Our Guiding Principles §Passion for our work §Be indispensable to our customers §Foster creative thinking §Highest ethical behavior §Demonstrate ownership and pride §Leadership by example §Play to win Advancing Key Areas of Medicine §Urology §Vascular §Oncology §Surgical Specialties §Urology •Bard Medical Division §Vascular •Bard Peripheral Vascular, Inc. •Bard Electrophysiology Division §Oncology •Bard Access Systems, Inc. •Bard Medical Division •Bard Biopsy Systems (A business unit of Bard Peripheral Vascular, Inc.) §Surgical Specialties •Bard Medical Division •Davol Inc. Key Disease Management Areas by Division 1st Quarter 2010 Product Group Sales ($ Millions) 1Q101Q09 Vascular$172.4$157.410 6 Urology174.3 162.8 75 Oncology174.0 161.0 8 6 Surgery109.2 94.1 16 14 Other20.9 21.1 -1 -2 Total Net Sales$650.8 $596.4 9 6 Reported % Adjusted* % *Product Group sales adjusted for FX impact 27% 26% 17% 3% Urology Vascular Oncology Surgery Other 27% 1st Quarter 2010 Product Group Sales ($ Millions) Full Year 2009 Product Group Sales ($ Millions) *Product Group sales adjusted for FX impact Total Net Sales 3 6 Reported % Adjusted* % Vascular $ 643.1 6 Urology -1 Oncology 5 Surgery 5 Other 1 9 1 7 7 4 28% 27% 15% 3% Urology Vascular Oncology Surgery Other 27% Full Year 2009 Product Group Sales ($ Millions) C. R. Bard, Inc.
